Per Curiam.

The determinative question before this court is whether the court of appeals erred in dismissing appellant’s delayed application to reopen for *518lack of good cause shown and on grounds of res judicata. We find that the court of appeals- was correct in dismissing appellant’s application to reopen, since appellant failed to demonstrate good cause in filing an untimely delayed application.
Moreover, our decision in State v. Wogenstahl, 75 Ohio St.3d at 351, 662 N.E.2d at 318, determined that appellant’s claim of ineffective assistance of appellate counsel lacked merit. In his instant appeal before this court, appellant simply argues the same errors that we rejected in his original death penalty appeal. Therefore, that decision is res judicata. Application of the res judicata doctrine in this case is not unjust. See State v. Murnahan, 63 Ohio St.3d at 66, 584 N.E.2d at 1209.
Appellant’s argument that this court failed to separately consider and decide each and every instance of claimed ineffective assistance in that appeal is plainly wrong. As we noted in appellant’s capital appeal, “this court is not required to address and discuss, in opinion form, each and every proposition of law raised by the parties in a death penalty appeal. See, e.g., State v. Scudder (1994), 71 Ohio St.3d 263, 267, 643 N.E.2d 524, 528.” State v. Wogenstahl, 75 Ohio St.3d at 351, 662 N.E.2d at 318. Moreover, we stated that “[w]e have carefully considered each of appellant’s propositions of law * * *. * * * [Ajppellant received * * * competent representation both at trial and on appeal. We address, in opinion form, only those matters that merit some discussion.” (Emphasis added.) Id.
The judgment of the- court of appeals is therefore affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.